Beasley, Judge,
concurring specially.
I concur but wish to point out that the issue is whether there is an exception to the Supreme Court-fashioned rule that “upon an express stipulation of the parties that they shall be admissible, the results of a lie detector test shall be admissible as evidence for the jury to attach to them whatever probative value they may find them to have.” State v. Chambers, 240 Ga. 76 (239 SE2d 324) (1977).
Defendant urges that he should be allowed to offer the polygraph *701test results, even absent a stipulation; when he consented to undergo such a test at the State’s request without being advised in advance that the results could not be used at trial unless the State agreed to their admissibility. His theory is that such would enhance the search for the truth, especially in his circumstances where a child’s testimony is contradicted by his own and that of the child’s mother, his girl friend. It is argued that inadmissibility of results favorable to him, which would serve the corroborative purpose recognized in Chambers, contravenes fundamental fairness in allowing him a fair opportunity to present his defense. See in this regard Sisson v. State, 181 Ga. App. 784 (353 SE2d 836) (1987), another child molestation case.
Decided May 18, 1990.
Tyron C. Elliott, for appellant.
William G. Hamrick, Jr., District Attorney, Monique F. Kirby, Assistant District Attorney, for appellee.
Neither the Supreme Court nor the legislature has established the exception sought. The Supreme Court reiterated its Chambers position in such cases as Sustakovitch v. State, 249 Ga. 273, 275 (2) (290 SE2d 77) (1982), and Miller v. State, 259 Ga. 296, 297 (2) (380 SE2d 690) (1989).
I am authorized to state that Judge Pope joins in this special concurrence.